EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Zhan John Cao on 11/30/2021. 

The application has been amended as follows:
Claim 5 has been replaced with
-- A data communication method applied to a data communications network, the method comprising: 
determining, by a first access node, whether a second access node is in a same pod as the first access node, when the first access node receives from a server a data flow whose destination node is the second access node; and 
if the second access node is not in the same pod as the first access node, sending, by the first access node, the data flow to a first aggregation node in one pod in a flow based balancing manner; or 
if the second access node is in the same pod as the first access node, sending, by the first access node, the data flow to a plurality of aggregation nodes in one pod in a packet based balancing manner, wherein the data communications network comprises a plurality of pods communicatively connected through a core node, each pod comprising an aggregation layer and an access layer, the aggregation layer 
when the first access node sends the data flow to the first aggregation node in one pod in the flow based balancing manner, 
when the first aggregation node receives the data flow, sending, by the first aggregation node, data packets contained in the data flow to at least one core node in a core layer in a packet based balancing manner; 
sending, by the at least one core node, the received data packets to a second aggregation node in a same pod as the second access node; 
sorting the data packets to obtain the data flow when the second aggregation node receives the data packets sent by the at least one core node; and 
sending, by the second aggregation node, the data flow to the second access node according to an ordering of the data packets of the data flow.--

Claim 6 is canceled.

Claim 11 has been replaced with
-- A data communications network comprising: 
a plurality of pods communicatively connected through a core node, each pod comprising an aggregation layer and an access layer, the aggregation layer comprising a plurality of aggregation nodes, and the access layer comprising a plurality of access nodes, 

the first access node is further configured to send, if the second access node is not in the same pod as the first access node, the data flow to a first aggregation node in one pod in a flow based balancing manner; or
the first access node is further configured to send, if the second access node is in the same pod as the first access node, the data flow to aggregation nodes in one pod in a packet based balancing manner.
wherein the first aggregation node is configured to send, when receiving the data flow, data packets contained in the data flow to at least one core node in a core layer in a packet based balancing manner; 
the at least one core node is configured to send the received data packets to a second aggregation node in a same pod as the second access node; 
the second aggregation node is configured to sort the data packets to obtain the data flow when receiving the data packets sent by the at least one core node; and 
the second aggregation node is further configured to send the data flow to the second access node according to an ordering of the data packets of the data flow.--

Claim 12 is canceled.




REASONS FOR ALLOWANCE
Claims 1, 3-5, 7 and 9-11 are pending. Claims 2, 6, 8 and 12 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed on 09/16/2021, with respect to 35 U.S.C. § 102(a) (1) and 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7 and 9-11 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 3-4, 7 and 9-10, the cited prior art, either alone or in combination, fails to teach the claimed features of:

sending, by a-the first aggregation node in a-the first pod, the data packets of -the first data flow to at least one core node in the a core layer in a packet based balancing manner; 
receiving, by the at least one core node, the data packets of the first data flow, and sending the received data packets to a second aggregation node in a second pod; and 
receiving, by the second aggregation node, the data packets of the first data flow, and sorting the data packets of the first data flow to obtain the first data flow.

As per claims 5 and 11, the cited prior art, either alone or in combination, fails to teach the claimed features of:
	determining, by a first access node, whether a second access node is in a same pod as the first access node, when the first access node receives from a server a data flow whose destination node is the second access node; and 
if the second access node is not in the same pod as the first access node, sending, by the first access node, the data flow to a first aggregation node in one pod in a flow based balancing manner; or 
if the second access node is in the same pod as the first access node, sending, by the first access node, the data flow to a plurality of aggregation nodes in one pod in a packet based balancing manner, wherein the data communications network comprises a plurality of pods communicatively connected through a core node, each 
when the first access node sends the data flow to the first aggregation node in one pod in the flow based balancing manner, 
when the first aggregation node receives the data flow, sending, by the first aggregation node, data packets contained in the data flow to at least one core node in a core layer in a packet based balancing manner; 
sending, by the at least one core node, the received data packets to a second aggregation node in a same pod as the second access node; 
sorting the data packets to obtain the data flow when the second aggregation node receives the data packets sent by the at least one core node; and 
sending, by the second aggregation node, the data flow to the second access node according to an ordering of the data packets of the data flow.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464